Citation Nr: 0327388	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed bipolar 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to December 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2001 decision by the RO that denied 
the veteran's claim of service connection for bipolar 
disorder.  



REMAND

The Board notes that, in his June 2002 Substantive Appeal (VA 
Form 9), the veteran requested that a hearing be conducted 
before a Veterans Law Judge at the RO (i.e. a Travel Board 
hearing).  Such a hearing was scheduled for January 2003, 
however, according to a report of contact form, the veteran 
telephoned the RO on the day of the hearing an indicated that 
he would be unable to attend.  

In a January 2003 motion, the veteran requested that the 
Travel Board hearing be rescheduled, and in October 2003, the 
undersigned granted this motion.  As such, a Travel Board 
hearing should again be scheduled.  

In view of this, and for due process reasons, the Board finds 
that the case must be REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a Travel Board hearing and 
properly notify him and his 
representative of this proceeding.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2003).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



